Title: Memorandum Books, 1825
From: Jefferson, Thomas
To: 


          1825.
          
            
              Jan.
               4. 
              
              The wines recd. from Dodge & Oxnard Dec. 14. & this day
            
            
              
                 for myself for T.I.R. total    vin rouge de Bergasse.  150 100 250 my preceding stock was all but out.    red wine of Ledanon 100   100    blanquette de Limoux.  75  25 100    Muscat de Rivesalte  50  25  75    vin ordinaire 30. galls.     375 150 525   
            
            
              
               17. 
              
              Gave Joseph Bishop ord. on Raphael for goods to amt. of 9.D. in discharge of his acct.
            
            
              
               18. 
              
              Borrowed of Jas. Leitch 30.D. pd. Heiskell sundries 9.42½.
            
            
              
               20. 
              
              Pd. Raphael 5.50 for Mrs. Durham on acct. of turkies.
            
            
              
               25. 
              
              Moses sewers 1.D.
            
            
              
               26. 
              
              Recd. of Charles Massie 90. galls. cyder.
            
            
              
               27. 
              
              Drew on B. Peyton in favr. Jacobs & Raphael for 60.D.
            
            
              
              Drew on Jacobs & Raphael in favor of Mr. Hatch for 60.D. This is for tuition of Jas. B. & L. Randolph to Dec. 31.
            
            
              
               29. 
              
              Hhd. xp. 3.25 + .50.
            
            
              Feb.
               1. 
              
              Pd. for apples 2.D. 3. Do. 1.50. 9. Hhd. xp. 1. 10. Do. .50.
            
            
              
               11. 
              
              Drew on Bern. Peyton in favr. Jas. Leitch for 192.D.
            
            
              
                 this repays the articles ante Nov. 28. Dec. 6.    D      Jan. 18. = 58     now draw on him in favr. Dr. Kain for 36.97½    94.97½    leaving balance to be drawn for by me 97. 2½    192.   
            
            
              
              Note the payment to Dr. Kain was for medical services on my own acct. 9.D. and for TMRandolph 27.97½.
            
            
              
               13. 
              
              Hhd. xp. 1.12½ sewers 1.D. 16. Hhd. xp. 1.75 Isaac extra service .50.
            
            
              
               17. 
              
              Recd. of Jas. Lietch 29.50.
            
            
              
               18. 
              
              Inclosed to D. Higginbotham 5.D. for a book.
            
            
              
              Gave Burwell annual gratuity 20.D.
            
            
              canceld.
               19. 
              
               Gave ord. on Jas. Leitch in favr. Miss Isaacs milliner’s bill 23.01 D. 
            
            
              
              Hhd. xp. .50 gave J. Hemings ord. on Raphael for clothes 12.D.
            
            
            
              
               20. 
              
              Hhd. xp. .12½. 26. Do. .25.
            
            
              Mar.
               7. 
              
                Recd. of James Leitch balce. on draught of Jan. 27.  66.67  borrowed of him50.116.67  
            
            
              
              Pd. A. S. Brockenbrough University rent for J. M.   
            
            
              
                Randolph15.  tuition fee to Mr. Long  26.25     do. to Mr. Key 26.25    67.50  
            
            
              
                Pd. Isaacs  for butter 2.    for Miss Isaacs acct. Mrs. Randolph  7.88    for  Lee for beef 16.26     26.14  
            
            
              
              Pd. Ewen Carden 10.D.
            
            
              
               8. 
              
              Hhd. exp. .20.
            
            
              
               13. 
              
              Sewers 1. hhd. xp. 1.50. 18. Do. 2.12½.
            
            
              
               16. 
              
              Drew on B. Peyton in favor of Raphael for 250.D. This pays him his last quarter’s bill 204.58.
            
            
              
              Drew on Raphael in favr. Mr. Hatch 20.D. my sbscription. to Feb. 25. 25.
            
            
              
               18. 
              
              Pd. Wm. Suttle for 19. turkies 9.50.
            
            
              
               21. 
              
              Mr. Raphael sends a supplementary bill of the last quarter 15.67 which leaves balance of 9.75 in his hands of the draught of 250.
            
            
              Mar.
               23. 
              
              Pd. Winn and Davis for tacks 1.20.
            
            
              
               25. 
              
              Hhd. exp. 1.D.
            
            
              
               29. 
              
              Drew on B. Peyton in favr. Jacobs & Raphael for 250.D.
            
            
              
              Pd. A. S. Brokenbrough for a plate of Univty. .50.
            
            
              
              30.31.
              
                 Gave Martin Dawson ord. on Raphael 15.67  store acct.     Gave Leschot ord. on do. for watch &c.  82.56    Gave  Spooner ord. do. 66.67  my sbscrp. to church ante      164.90} Mar. 8. 24. 1st. instalmt.     Recd. of Jacobs and Raphael 86.10 = 250   
            
            
              Apr.
              1.
              
            
            
            
              
              Repd. Jas. Leitch the 50.D. borrowed ante Mar. 7.
            
            
              
              Pd. Winn & Davis for white lead 4.50 gave in charity 1.D.
            
            
              Apr.
               4. 
              
              Sewers 1.D. hhd. xp. .75.
            
            
              
               8. 
              
              Inclosed to Youen Cardin 20.D. on acct.
            
            
              
               9. 
              
              Hhd. xp. .25. 12. Do. .75. 14. Do. .50. 17. Do. 1.25 + 3.75.
            
            
              
               20. 
              
              Inclosed to B. Peyton renewals of my notes in the banks.
            
            
              
               21. 
              
              Hhd. xp. 1.D. 22. 4 shads 1.D. 26. Hhd. xp. .50.
            
            
              
               28. 
              
              Borrowed of Jas. Leitch 25.D.—pd. Lee for beef 7.80.
            
            
              
               30. 
              
              Hhd. xp. 1.D.
            
            
              May
               1. 
              
              Sewers 1.D.—hhd. xp. .85. 3. A fly brush .50.
            
            
              
               5. 
              
              Heyskill a box of candles 6.41. 10. Hhd. xp. .44.
            
            
              
               13. 
              
              Pd. Lee for beef 3.69.
            
            
              
              Drew on B. Peyton in favor of Jacobs & Raphael for 280 D.
            
            
              
                 Gave  Xaupy for a quarter instrn. of Septimia order    D  on Jac. & Raphael12    J. R. Jones do. for merchandise bill 13     Raphael’s quarterly bill was 200.05     225.05   
            
            
              
               15. 
              
              Hhd. xp. .50 + 1.35. 17. Do. .12½.
            
            
              
               24. 
              
              Recd. from Raphael balance ante 54.95.
            
            
              
              Pd. Jas. Leitch the 25.D. ante Apr. 28.
            
            
              
               28. 
              
              Lee for beef 6.25. 29. Hhd. xp. 1.75 + 1.56.
            
            
              June
               2. 
              
              Jas. M. Randolph to pay for a book 1.87½. 4. Hhd. xp. .50.
            
            
              
               9. 
              
              Recd. of Raphael 100.D.
            
            
              
               10. 
              
              Drew on B. Peyton in favr. Raphael for 150.D.
            
            
              
               12. 
              
              Drew on Raphael in favr. Meredith Jones for 35.D. for books furnished F. Eppes in excha. for Coke Littleton. 
            
            
              
               18. 
              
              Gave J. Hemings 5.D. & an order on Raphael for 15.D. annual gratuity.
            
            
              
              Gave Ellen Coolidge for pocket money 100 D. 
            
            
              
              Sewers 1.D. hhd. xp. .12½.
            
            
              
               20. 
              
              Borrowed of Leitch 35.D.
            
            
            
              
              Pd. A. S. Brockenbrough on entering B. F. Randolph 41.71 viz. for Lat. school 16.67 Mathem. do. 16.67 rent 8.38.
            
            
              
              Gave Jas. & Ben pocket money 1.D.
            
            
              
               22. 
              
              Recd. from Dodge and Oxnard
            
            
              
                 150  bottles Ledanon    50  do. Muscat de Rivesalte.   
            
            
              
               26. 
              
              Hhd. xp. 1.12½.
            
            
              July
               2. 
              
              Renewed notes in banks.
            
            
              
              James & Ben 2.D. Critta 100. cabbages 2.D. hhd. xp. 1 D.
            
            
              
               4. 
              
              Recd. of Raphael 60.D. pd. Leitch 35.D. ante June 20. hhd. xp. 1.
            
            
              
               6. 
              
              Drew on Raphael in favr. Mr. Hatch for 40 D. last half year’s tuition of Ben & Lewis.
            
            
              
              Drew on do. for 50 D. in favor of J. L. Thomas in part of my assumpsit to University for J. W. Eppes exrs..
            
            
              
               10. 
              
              Hhd. xp. 1. sewers 1.D. hhd. xp. 1.50.
            
            
              July
               11. 
              
              J. Hemings by F. Eppes hhd. xp. 4.25. 
            
            
              
               16. 
              
              Hhd. xp. 1.D. 17. Do. 6.D. + .75.
            
            
              
               20. 
              
              Desired B. Peyton to remit to E. Copeland jr. of Boston for Dodge and Oxnard for cost of the wines ante June 22. 64.57. Note he remitted Jonathan Thompson of N. Y. for duties on the same wines 34.87 on the 15th. June. This is 54. p.c. duty.
            
            
              
               23. 
              
              Hhd. xp. 1.25 + 1.25.
            
            
              
               27. 
              
              Gave Ben to pay for mending his watch 2.
            
            
              
               31. 
              
              Hhd. xp. .25 + .25.
            
            
              Aug.
               1. 
              
              James and Ben 2.D. 2. Hhd. xp. .50.
            
            
              
               10. 
              
              Drew on B. Peyton in favr. Winn and Davis 50.D.
            
            
              
                Pd. Winn and Davis for Massie for cyder  14.70  ante Jan. 26.   Recd. from them cash 35.30.   
            
            
              
               12. 
              
              Sm. xp. .50. 13. Do. 1.D.
            
            
              
               13. 
              
              McKennie his acct. 9.75. 14. Hhd. xp. 5.D.
            
            
              
               15. 
              
              B. Peyton has remitted 528.D. for me to Saml. Williams of London on acct. of Thos. Appleton Leghorn who is to pay Pini last year’s int. 444.D. and place balance to my acct. with him for marble. I inclose him 3.plicate.
            
            
              
               16. 
              
              McEwen 42. ℔ beef 2.67½ by B. R. 
            
            
              
               19. 
              
              Hhd. xp. 1.D.
            
            
            
              
               20. 
              
              James & Ben. dinner to Fayette 5.50 D.
            
            
              
              Drew on Jas. Leitch favr. John Hopkins 25. for a book.
            
            
              
               22. 
              
              Hhd. xp. 3.D. + .10 sewers 1.D. hhd. xp. .56½. 23. Do. .25.
            
            
              Sep.
               3. 
              
              Drew on B. Peyton in favr. Jas. Leitch for 50.D.
            
            
              
              Desired Leitch to retain the 25.D. ante Aug. 20. and he sends me 25.D. cash. gave James & Ben 2.D.
            
            
              
               4. 
              
              Sewers 1.D. hhd. xp. .57½.
            
            
              
               6. 
              
              Drew on B. Peyton in favr. A. St. C. Heiskell for 75.29 merchandise.
            
            
              
              Pd. Isaacs for butter 1.75.
            
            
              
               7. 
              
              Hhd. xp. 1.75. 10. Do. 1.50.
            
            
              
               11. 
              
              Rachael, midwife, 8.D. Ursula, Anne, Edy, Maria.
            
            
              
               13. 
              
              Hhd. xp. .25.
            
            
              
               15. 
              
              Pd. Wm. F. Gray in full for books 2.50.
            
            
              
               19. 
              
              Hhd. xp. .75.
            
            
              
               21. 
              
              Drew on B. Peyton for 50.D. in favor of J. L. Thomas in full of my assumpsit of 100.D. on acct. J. W. Eppes’s estate ante July 6.
            
            
              
              Borrowed of Jas. Leitch 20.D.
            
            
              
              22.
              
                Drew on do. in favr. A. St. C. Heiskell merchandise105.08Jacobs & Raphael groceries &c. 259.47 Desired him to remit to Jonathan Thompson Collector of N. Y. freight & duties on 6. cases marble 127.19    491.74   
            
            
              
              Gave B. F. Randolph exp. to Weir’s cave 3.D. hhd. xp. .30.
            
            
              
               25. 
              
              Hhd. xp. 1.75. 26. Do. 5.D. Jones inkpot .20.
            
            
              Oct.
               1. 
              
              Cornelia pocket money 2.25.
            
            
              
               2. 
              
              Sewers 1.D. hhd. xp. 2.25 + 2. + 1. 9. Do. .50.
            
            
              
               11. 
              
              Drew on B. Peyton in favor Jacobs and Raphael for 75.
            
            
              
              Pd. Jane Isaacs 30.47 Leitch ante Sep. 21. 20.D. recd. cash 24.53.
            
            
            
              
              Gave Jas. & Ben pocket money 2.D. 13. Hhd. xp. .50.
            
            
              
               16. 
              
              Hhd. xp. 1.85. 23. Do. .25. 26. Do. .60. 27. Do. 1.25. 28. Do. .85.
            
            
              
               28. 
              
              N. P. Trist for pencil 3. 30. Hhd. xp. 2.50 + .70.
            
            
              
               31. 
              
              Hhd. xp. 1.D.
            
            
              Nov.
               3. 
              
              J. & B. Randolph 2.D. 6. Hhd. xp. 3.
            
            
              
               9. 
              
              Hhd. xp. .50. 14. Do. .60. 18. Do. .85. 19. Do. .50 + 1.75.
            
            
              
              About the 14th. I drew on B. Peyton in favor of Jacobs and Raphael for 360.D. and omitted to enter it.
            
            
              
              Out of this pd. Raphael’s quarterly bill to Octob. 273.22.
            
            
              
              Pd. Leitch and Dyer for candles 7.29. Jones books 5. by B.F.R. 
            
            
              
              Recd. of Raphael cash 21.25 + the 2. articles of 7.29 + 5.
            
            
              
               20. 
              
              Hhd. xp. 1.35. 25. Do. 1.
            
            
              
               26. 
              
              Desired B. Peyton to remit to Jos. Coolidge jr. 60.D. to pay for certain articles requested of him.
            
            
              
               27. 
              
              Hhd. xp. .20 + .45. 28. Do. .70 + .30 + .50.
            
            
              
              Drew on Jacobs & Raphael in favr. Dr. Dunglison 50.D. medical.
            
            
              
               29. 
              
              Hhd. xp. .67½.
            
            
              Dec.
               2. 
              
              Inclosed to John Vaughan 15.D. to wit 11.59 duties on marble and 3.41 to be pd. to C. W. Peale for repairs &c. to Polygraphs.
            
            
              
              Borrowed of James Leitch 25.D.
            
            
              
              Recd. of Raphael balance of draught of 360.D. to wit 3.24.
            
            
              
              Pd. Hudson or Moreton for 104. ℔ tallow 10.40.
            
            
              
              Jas. M. Randolph pocket money 1.D. B.F.R. pocket 1.D. services 1.D.
            
            
              
               3. 
              
              Pd. Lee for beef 6.25. 5. 1.10 hhd. xp.—do. .60.
            
            
              
               7. 
              
              Hhd. xp. 1.D. 11. Do. 1.50. 16. Do. .75 N. Trist markg. ink .50.
            
            
              
               17. 
              
              Pd. Lee for beef 4.72½. Hudson for do. 2.09.
            
            
              
              Repd. James Leitch the 25.D. ante Dec. 2.
            
            
              
               18. 
              
              Hhd. xp. 4.D. 19. Israel sewers 1.D. hhd. xp. 1.D.
            
            
            
              
               21. 
              
              3. turkies 1.50. 23. Saunders three turkies 8. chickens 2.25.
            
            
              
               23. 
              
              Butter .44. 24. Hhd. exp. 6.53. 25. Do. .50.
            
            
              
               27. 
              
              Borrowed of J. Leitch 25.D. 28. Gill 80. cabbages 1.60.
            
            
              
               28. 
              
              Drew on B. Peyton in favr. Jacobs & Raphael for 59.22.
            
            
              
              Drew on Jacobs & Raphael in favr. Youen Carden for 59.22 which pays my note of Sep. 9. 24. for 81.60 in full of that and all other accts. with interest. See 1825. Mar. 7. & Apr. 8.
            
            
              
              Hhd. xp. 2.D. 30. Gill 2. doz. eggs .25.
            
            
              
               31. 
              
              Isaacs butter 2.62½ Leschot key and seal .75.
            
          
        